943 So.2d 988 (2006)
Alander UPSHAW, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-5577.
District Court of Appeal of Florida, First District.
December 8, 2006.
Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Petitioner.
Charlie Crist, Attorney General, and Robert R. Wheeler, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the June 8, 2006, judgment and sentence in Leon County Circuit Court case number 2004-CF-2450, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). Inasmuch as petitioner's request for a belated appeal is unopposed by the state, the clerk is directed to issue mandate forthwith.
ERVIN, ALLEN, and WOLF, JJ., concur.